--------------------------------------------------------------------------------

Exhibit 10.10

 
ELLA-BROWNSVILLE PIPELINE LEASE AGREEMENT


This Ella-Brownsville Pipeline Lease Agreement (this "Agreement"), effective as
of August 1, 2006 (the "Effective Date"), is between SEADRIFT PIPELINE
CORPORATION, a Delaware corporation ("Seadrift") and PENN-OCTANE CORPORATION, a
Delaware corporation ("POC"), individually the "Party" and collectively the
"Parties". This Agreement supercedes the Ella-Brownsville Pipeline Lease
Agreement effective September 1, 1993, as amended on October 10, 1993, May 21,
1997 and October 26, 1999, respectively, by and between Seadrift and POC.


WITNESSETH:


WHEREAS, Seadrift owns a six-inch (6") pipeline, including fittings, footings,
and supports, valve station and corrosion control equipment, and
other appurtenances thereto, extending approximately one-hundred-twenty-one
(121) miles from ExxonMobil Corporation's King Ranch Gas Plant in Kleberg
County, Texas, to the fence line of certain property owned by the Brownsville
Navigation District ("BND") in Cameron County, Texas, which property is
currently leased to Penn Octane Corporation (POC), the location of which
pipeline is approximately shown on Exhibits A-1 and A-2 attached hereto
(hereinafter called the "Pipeline");


WHEREAS, Seadrift owns a three-inch (3") pipeline, including fittings, footings,
and supports, valve station and corrosion control equipment, and
other appurtenances thereto, extending 11.26 miles from Duke Energy Field
Services LaGloria Gas Plant in Jim Wells County, Texas, to its intersection with
the Pipeline in Kleberg County, Texas, the location of which pipeline is
approximately shown on Exhibits A-1 and A-2 attached hereto (hereinafter called
the "Pipeline Lateral");



--------------------------------------------------------------------------------



WHEREAS, Seadrift has installed the Pipeline and the Pipeline Lateral
(hereinafter sometimes collectively called the "Pipeline Facilities") pursuant
to certain rights of way, easements, licenses, and other agreements as more
particularly identified in Exhibit B attached hereto (hereinafter called the
"Underlying Agreements");


WHEREAS, POC desires to lease the Pipeline and the Pipeline Lateral from
Seadrift, subject to the terms and conditions hereinafter stated:


NOW, THEREFORE, for and in consideration of the mutual covenants and conditions
contained herein, Seadrift and POC agree as follows:


I. CONVEYANCE


Seadrift does hereby lease and let to POC and POC does hereby hire and take from
Seadrift the Pipeline and Pipeline Lateral, subject to the terms and conditions
of this Agreement and the Underlying Agreements and all existing easements,
covenants, restrictions, third-party rights, and other encumbrances.


II. TERM OF AGREEMENT


2.1  Lease Period - The term of this Agreement (hereinafter referred to as the
"Term") shall commence on the Effective Date of this Agreement and, subject to
the terms hereof, shall continue through December 31, 2013.


--------------------------------------------------------------------------------



III. USE


3.1  POC shall have the exclusive right to use the Pipeline Facilities solely
for the transportation of either refined petroleum products, propane, butane, or
a mixture of propane and butane (herein individually and collectively called the
"Product") and for no other product or substance, whether in gaseous, liquid, or
any other form. POC shall not use the Pipeline Facilities for any other purpose,
without the prior written consent of Seadrift, which consent may be arbitrarily
withheld.


3.2  If, in the reasonable opinion of Seadrift's counsel, the existence of this
Agreement or the use of the Pipeline Facilities by POC subjects Seadrift or any
affiliate to the jurisdiction of, or regulation by, any federal or state
authority as a common carrier, or otherwise, then Seadrift shall have the right
to take such appropriate measures as are reasonably necessary to avoid such
jurisdiction, including for example the modification or termination of this
Agreement; and Seadrift shall have the right to give POC sixty (60) days' notice
of its intention to modify or terminate this Agreement; however, during which
period Seadrift and POC shall work in good faith to resolve the issue.


IV. FACILITIES


POC shall install or cause to be installed piping interconnections, pumping
facilities, and metering equipment as may be necessary or appropriate to effect
the handling and delivery of the Product. All changes and modifications to the
Pipeline Facilities will be made in accordance with Seadrift's minimum safety
standards and such other design and/or installation requirements as Seadrift may
impose. Seadrift shall have the right to inspect such work prior to its
completion and to require any appropriate remedial work, including the
installation of shutoff valves and safety devices to maintain the Pipeline
Facilities as separate and discrete from any facilities of third parties.


--------------------------------------------------------------------------------



V. OPERATION AND MAINTENANCE OF PIPELINE FACILITIES


5.1  Operations.   POC shall be responsible for and will bear all of the expense
for the operation of the Pipeline Facilities during the term of this Agreement,
which is defined as the scheduling, dispatching, metering, pumping, analyzing,
and other activities related to getting Product into and out of the Pipeline
Facilities, the operation of all pumping, metering and analyzer equipment,
performance of shutdowns and start-ups and preparation of pipeline segments for
Maintenance to be performed by Seadrift ("Operation" or "Operating"). POC shall
perform its obligations regarding its use of the Pipeline Facilities in
accordance with any and all requirements and restrictions contained in the
Underlying Agreements and all applicable local, state, and federal statutes,
ordinances, rules, regulations, and requirements.


5.2  Maintenance - Seadrift shall keep and maintain the Pipeline Facilities in a
safe and orderly condition and shall perform, at its expense, all necessary or
appropriate maintenance, repair and replacement work, including without
limitation all maintenance, repair and replacement of fittings, couplings,
pipelines, footings and supports, pumping, metering, valve station and cathodic
protection equipment and any other equipment or appurtenances comprising the
Pipeline Facilities ("Maintenance"). For the purposes of this
Agreement, Maintenance shall also include at a minimum the following work:
right-of-way maintenance, valve station maintenance, cathodic protection,
pipeline repairs and adjustments, inspection and surveillance of the Pipeline
Facilities.


--------------------------------------------------------------------------------



5.3  With advance notice provided to POC, Seadrift shall have the right to shut
down the Pipeline and the Pipeline Lateral and/or displace the Product from the
Pipeline and the Pipeline Lateral in order to make repairs.


5.4  Except as otherwise provided in this Agreement, POC shall not make any
modifications, alteration, or additions to the Pipeline Facilities.


VI. FEES


6.1  Annual Fees - For the Pipeline use and maintenance services provided, POC
agrees to pay Seadrift an annual fee of $1,600,000 for the exclusive use of the
Pipeline Facilities ("Lease Fee") The Lease Fee shall be payable in advance in
twelve (12) equal monthly installments of $133,333 each. The monthly payments
shall be without setoff, countdown, or deduction for any reason whatsoever,
together with all taxes, excises or other governmental impositions, other than
those as measured by net income, due on account of such fees.


6.2  Invoicing and Payment - On or before the twentieth (20th) day of each
month, Seadrift shall bill POC for the Lease Fee for the next calendar month.
All fees are due and payable to Seadrift within ten (10) days from date of
invoice. If payment is not received within ten (10) days from date of invoice,
the amount billed shall from the date of the invoice until paid, bear interest
calculated at an annual rate equal to the prime rate of interest plus two (2)
percent as charged by Citibank N.A. of New York, New York, , provided that, if
such interest rate exceeds the highest lawful rate, then interest hereunder
shall be calculated at the highest lawful rate.


--------------------------------------------------------------------------------



6.3  Except as otherwise specifically provided in Section 9.1, the fee set forth
in Article 6.1 shall be absolutely net to Seadrift, and except as otherwise
specifically provided herein, all costs, expenses, and obligations of every kind
and nature whatsoever relating to the Pipeline Facilities which may arise or
become due during the term of this Agreement shall be paid by POC.


VII. OPERATING PRESSURE


POC shall not cause or permit the Pipeline Facilities to be subjected to
pressure exceeding 1,800 pounds per square inch gauge (psig) or otherwise cause
or permit to arise with respect to the Pipeline Facilities any condition, state
of facts, or occurrences which would damage or destroy the Pipeline Facilities
or constitute a nuisance or hazard to the public health or safety.


VIII. TITLE AND RISK OF LOSS


8.1  Title and risk of loss for the Product located in the Pipeline Facilities,
including any injection into or removal therefrom, shall remain at all times in
POC, unless loss of Product is caused solely and proximately by the negligence
or willful misconduct of Seadrift.


8.2  POC represents and warrants to Seadrift that,


A.  POC is knowledgeable and sophisticated with respect to the safe and proper
handling of the Product.


--------------------------------------------------------------------------------



B.  POC will take such measures as may be necessary or appropriate to protect
the health, safety, and well-being of the public, its personnel, and any third
parties with respect to any problems or risks associated with the performance of
this Agreement or the existence of the Pipeline Facilities.


8.3  In no event shall Seadrift be liable to POC for any special, incidental, or
consequential damages, including without limitation loss of profits due to the
existence, use, or Operation of the Pipeline Facilities during the Term of this
Agreement.


IX. TAXES


9.1  Seadrift shall pay and discharge all ad valorem taxes and assessments
applicable to the Pipeline Facilities except the Product contained in the
Pipeline Facilities pursuant to this Agreement and all payments otherwise
required to be made under the Underlying Agreements in order to keep such
Agreements in effect.


9.2  Except as set forth in Section 9.1, POC shall pay and discharge all taxes,
excises, and other governmental impositions due on account of any fees or other
payments made hereunder or otherwise arising out of this Agreement, other than
any taxes imposed upon Seadrift as measured by net income.


X. TERMINATION OF LEASE


10.1  At the expiration or other termination of this Agreement, POC shall
promptly vacate and yield up the Pipeline Facilities to Seadrift, in the same
condition or order and repair in which they are required to be kept throughout
the Term thereof, reasonable wear and tear excepted.


--------------------------------------------------------------------------------



10.2  Prior to the expiration or other termination of this Agreement, POC shall
cause all Product to be removed from the Pipeline Facilities, by purging or
otherwise, and shall cause to be removed or otherwise eliminated any nuisances
or dangerous, harmful, or unhealthful conditions arising during the Term of this
Agreement with respect to the Pipeline Facilities. POC shall then fill the
Pipeline Facilities with nitrogen at a minimum pressure of 70 psig.


XI. ENVIRONMENTAL MATTERS


11.1  Definitions.   For the purposes of this Agreement, the following terms
have the meanings herein assigned to them:


"Claims" means any and all actual or alleged losses, costs, legal costs
(including reasonable attorney fees, court costs and other costs of suit),
expenses, injury (including personal injury, physical pain, illness, disease,
death, property damage or any invasion of personal rights) liabilities, claims,
demands, damages (direct or indirect), penalties, fines, judgments, assessments,
and settlements, imposed on, incurred by, suffered by, or asserted against any
Person or any property (whether or not on the basis of negligence, contract,
tort, strict or absolute liability, breach of warranty, products liability,
misrepresentation, violation of Laws or any causes whatsoever).


"Environmental Claim" means any notice of violation, Claims, abatement order or
other order or direction (conditional or otherwise), or other mandatory
communication for any damage, including personal injury (including sickness,
disease or death), tangible or intangible property damage, contribution,
indemnity, damage to the environment, other damages, violation of pollution
standards, nuisance, pollution, contamination or other adverse effects on the
environment, and/or for fines, penalties or restrictions, including all
liabilities for or in respect of any Remedial Action, resulting from or based
upon at any time
(i)
the existence of a Release (whether sudden or non-sudden or accidental or
non-accidental) of, or exposure to, any Specified Substance, in, into or onto
the environment at, in, by, from, around or related to the Property or any part
thereof;

(ii)
the use, handling, transportation, storage, treatment or disposal of Specified
Substances in connection with the operation and maintenance of the Property or
any part thereof;


--------------------------------------------------------------------------------



(iii)
the violation, or alleged violation, of any Environmental Laws or any
Authorizations issued pursuant to such Environmental Laws in connection with the
Property or any part thereof or

(iv)
the failure to comply with an Environmental Law, including the Lost Time Value
of Money.



"Environmental Liabilities" means all liabilities, whether strict, absolute, in
negligence, in tort or under contract or arising under statute, regulation or
other Laws, arising out of any Environmental Claim.


"Environmental Laws" means any and all Laws pertaining to the environment whose
purpose is to protect the environment or wildlife and that are in effect in any
and all jurisdictions in which the Property is located, including the Clean Air
Act ("CAA"), as amended; the Rivers and Harbors Act, as amended (also known as
the "Clean Water Act"); the Resource, Conservation and Recovery Act ("RCRA"), as
amended; the Comprehensive Environmental Response, Compensation and Liability
Act ("CERCLA"), as amended; the Superfund Amendments and Reauthorization Act of
1986 ("SARA"), as amended; the Toxic Substances Control Act ("TSCA"), as
amended; the Hazardous Materials Transportation Act, as amended; and the Oil
Pollution Act of 1990 ("OPA"), as amended.


"Governmental Body" means any federal, state, tribal, county, municipal, or
other authority or judicial, administrative or regulatory agency, board, body,
department, bureau, commission, instrumentality, court tribunal or
quasi-governmental authority in any jurisdiction (domestic or foreign) having
jurisdiction over the Property or any Party to this or any of the transactions
or matters contemplated by this Agreement.


"Laws" means any applicable laws, ordinances, orders, rules, regulations,
judgments or decrees or imposed practices of any Governmental Bodies, including
the common or civil law, and those relating to occupational safety and health,
consumer product safety, employee benefits, environmental laws, zoning laws or
regulations.


"Lost Time Value of Money" is due to an acceleration of costs primarily caused
by the other Party's voluntary conduct and not required or necessitated by any
regulatory or reasonable business related conduct. Within thirty (30) days of
the earlier of the termination or expiration date of this Agreement, Seadrift
will submit to POC an invoice indicating the total actual cost of the
remediation project incurred by Seadrift by month (based on third party invoices
and excluding Seadrift's administrative and overhead costs), up to such
termination or expiration date, along with supporting documentation. POC will
pay the Lost Time Value of Money calculated on the monthly expenditures from
such invoice based on the following calculation:


--------------------------------------------------------------------------------



Lost Time Value of Money means that certain total amount of money resulting from
the use of the following calculation wherein "i" equals the applicable interest
rate, which rate shall be the quoted London Interbank Overnight Rate (LIBOR),
"N" equals the compounding periods ( i.e. 2 years) and "X" equals the total cost
of remediation.


Cost of remediation (1 + i)N = X
X minus the Cost of remediation = Lost Time Value of Money



Example:


Remediation Project costs $500,000 (1 + .02)2 = $520,200
$520,200 minus $500,000 = $20,200 (Lost Time Value of Money)


"Property" means the Pipeline Facilities, and any and all associated
appurtenances and equipment and real property identified in the Underlying
Agreements.


"Release" means any presence, release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, leaching
or migration in, into or out of the indoor or outdoor environment and whether
above or below the surface of the earth (including the abandonment or disposal
of any barrels, containers or other closed receptacles containing any Specified
Substances), or in, into or out of any vessel or facility, including the
movement of any Specified Substances through the air, soil, surface water,
groundwater or property, and when used as a verb has a like meaning.


"Remedial Action" means any action, whether voluntary or compelled, that is
reasonably necessary under Environmental Laws to

 
(i)
clean up, remediate, remove, treat or in any other way deal with Specified
Substances,

 
(ii)
prevent any Release of Specified Substances in accordance with, or to the
standards required by, applicable remedial criteria, whether such Release would
violate any Environmental Laws or would endanger or threaten to endanger public
health or welfare or the environment, or

 
(iii)
perform remedial studies, investigations, restoration or post-remedial studies,
investigations and monitoring with respect to the presence of Specified
Substances in accordance with, or to the standards required by, applicable
remediation criteria.



"Specified Substances" means


 
(i)
any chemical, material or substance defined as or included in the definition of
"hazardous substances", "hazardous wastes", "hazardous materials", "extremely
hazardous waste", "restricted hazardous waste" or "toxic substances" or words of
similar import under any applicable Environmental Law;


--------------------------------------------------------------------------------




 
(ii)
any (A) oil, natural gas, petroleum or petroleum derived substance including the
materials shipped in or associated with the Pipeline Facilities, any drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal fluid, any
flammable substances or explosives, any radioactive materials, any hazardous
wastes or substances, any toxic wastes or substances or (B) other materials or
pollutants, that, in the case of both (A) and (B), (1) pose a hazard to any of
the Property, or to Persons on or about the Property or any lands that may be
affected by the Release thereof or (2) cause any property mentioned in (1) to be
in violation of any Environmental Law;

 
(iii)
asbestos, urea formaldehyde foam insulation, toluene, polychlorinated biphenyls
and any electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls, and

 
(iv)
any sound, vibration, heat, radiation or other form of energy and any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any Government Authority.



11.2  Environmental Covenant.   POC covenants that POC shall not store, produce,
generate, transport (except the Products included in this Agreement), dispose,
treat or handle any Specified Substances at, under or around the property which
the Pipeline Facilities traverses except with Seadrift's prior written consent.
POC covenants that it will comply with any and all Environmental Laws, now in
force and effect or which may be passed, enacted, issued, revised, required or
promulgated hereafter, incident to, arising out of or in anyway connected with
the utilization of the Property and/or any activities conducted under, pursuant
to, or by virtue of this Agreement. Not by way of limitation of the foregoing
obligations, but in furtherance thereof, POC hereby covenants that it will in no
way release, discharge, dispose, discard, dump, bury or store, Specified
Substances of any nature or kind in, on or around the Property.


11.3  POC'S ENVIRONMENTAL INDEMNITY.   POC AGREES THAT, AS OF THE SEPTEMBER 1,
1993 AND SOLELY AS BETWEEN THE PARTIES, POC SHALL AND ONLY TO THE EXTENT OF
POC'S SHARE OF NEGLIGENCE, FAULT AND/OR STRICT LIABILITY:


(I)     BE SOLELY LIABLE AND RESPONSIBLE FOR ANY AND ALL CLAIMS AGAINST SEADRIFT
OR ANY OF ITS REPRESENTATIVES WHICH ARISE AFTER SEPTEMBER 1, 1993: AND


(II)    INDEMNIFY, DEFEND AND SAVE SEADRIFT AND EACH OF ITS REPRESENTATIVES
HARMLESS FROM ANY AND ALL CLAIMS WHATSOEVER (INCLUDING, WITHOUT LIMITATION,
THIRD PARTY CLAIMS) WHICH MAY BE BROUGHT AGAINST OR SUFFERED BY SEADRIFT OR ANY
OF ITS REPRESENTATIVES OR WHICH THEY MAY SUSTAIN, PAY OR INCUR AS A RESULT OF
ANY MATTER OR THING (INCLUDING THOSE INVOLVING PERSONAL INJURY, PHYSICAL PAIN,
ILLNESS, DISEASE, DEATH OR PROPERTY DAMAGE OR ANY INVASION OF PERSONAL RIGHTS)
ARISING OUT OF, RESULTING FROM, ATTRIBUTABLE TO OR CONNECTED WITH THE CONDITION
OF THE PROPERTY, OR ANY ENVIRONMENTAL LIABILITIES PERTAINING TO THE PROPERTY,
INCLUDING ALL REMEDIAL ACTIONS PERTAINING TO THE PROPERTY, ARISING FROM ANY
RELEASE OF THE SPECIFIED SUBSTANCES SUBSEQUENT TO SEPTEMBER 1, 1993 OR BREACH OF
POC'S COVENANTS AS SET FORTH IN SECTION 11.2.


--------------------------------------------------------------------------------



11.4  SEADRIFT'S ENVIRONMENTAL INDEMNITY.   SEADRIFT AGREES THAT, AS OF THE
EFFECTIVE DATE AND SOLELY AS BETWEEN THE PARTIES, SEADRIFT SHALL:


(I)     BE SOLELY LIABLE AND RESPONSIBLE FOR ANY AND ALL CLAIMS AGAINST POC OR
ANY OF ITS REPRESENTATIVES WHICH OCCUR PRIOR TO SEPTEMBER 1, 1993; AND


(II)    INDEMNIFY, DEFEND AND SAVE POC AND EACH OF ITS REPRESENTATIVES HARMLESS
FROM ANY AND ALL CLAIMS WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THIRD PARTY
CLAIMS) WHICH MAY BE BROUGHT AGAINST OR SUFFERED BY POC OR ANY OF ITS
REPRESENTATIVES OR WHICH THEY MAY SUSTAIN, PAY OR INCUR AS A RESULT OF ANY
MATTER OR THING (INCLUDING THOSE INVOLVING PERSONAL INJURY, PHYSICAL PAIN,
ILLNESS, DISEASE, DEATH OR PROPERTY DAMAGE OR ANY INVASION OF PERSONAL RIGHTS)
ARISING OUT OF, RESULTING FROM, ATTRIBUTABLE TO OR CONNECTED WITH THE CONDITION
OF THE PROPERTY, OR ANY ENVIRONMENTAL LIABILITIES PERTAINING TO THE PROPERTY,
INCLUDING ALL REMEDIAL ACTIONS PERTAINING TO THE PROPERTY, ARISING FROM ANY
RELEASE OF THE SPECIFIED SUBSTANCES PRIOR TO SEPTEMBER 1, 1993.


11.5  Allocation of Environmental Liability.   With regard to Sections 11.3 and
11.4, to the extent that it can not be demonstrated whether the Release of the
Specified Substances occurred during the Lease Period, the Parties will split
the liability and responsibility associated with such Release of the Specified
Substances on 50/50 basis. In the event a Claim arises to which POC provides
Seadrift indemnity under Section 11.3, Seadrift will provide the Remedial Action
and provide the spill response, at the sole expense of POC. The costs associated
with Seadrift providing such Remedial Action and the spill response for Claims
indemnified under Section 11.3 will be similar to the level of costs Seadrift
typically incurs for similar events when Seadrift bears 100% of the such costs
on its own. Seadrift, as opposed to POC, shall provide all notices and
communications to the Environmental Protection Agency and other Governmental
Bodies regarding any Environmental Claim, Environmental Laws, Release or
Remedial Action relating to the Property unless otherwise required by law. Each
party represents and warrants to the other Party that to the best of its
knowledge, there has not been any Release of any Specified Substances between
September 1, 1993 and the Effective Date of this Agreement that has not been
disclosed to the other Party.


--------------------------------------------------------------------------------



XII. INDEMNITY, LIMITATION OF LIABILITY AND INSURANCE


12.1  GENERAL INDEMNIFICATION BY POC.   POC SHALL INDEMNIFY, DEFEND AND SAVE
SEADRIFT AND EACH OF ITS REPRESENTATIVES HARMLESS FROM AND AGAINST POC'S SHARE
OF FAULT OR NEGLIGENCE ATTRIBUTABLE TO ALL CLAIMS WHATSOEVER WHICH MAY BE
BROUGHT AGAINST OR SUFFERED BY SEADRIFT OR ANY OF ITS REPRESENTATIVES OR WHICH
THEY MAY SUSTAIN, PAY OR INCUR AS A RESULT OF ANY MATTER OR THING (INCLUDING
THOSE INVOLVING PERSONAL INJURY, PHYSICAL PAIN, ILLNESS, DISEASE, DEATH OR
PROPERTY DAMAGE OR ANY INVASION OF PERSONAL RIGHTS) ARISING OUT OF, RESULTING
FROM, ATTRIBUTABLE TO OR CONNECTED WITH


 
(1)
THE PROPERTY OR ANY PART THEREOF OR INTEREST THEREIN, AS A RESULT OF AN ACTION,
OMISSION OR FAILURE TO ACT WHICH OCCURS DURING THE TERM OF THIS AGREEMENT,

 
(2)
THE OPERATION OR USE OF THE PIPELINE FACILITIES AND EQUIPMENT BY POC OR ANY OF
ITS REPRESENTATIVES,

 
(3)
ANY ACTION, EVENT OR CIRCUMSTANCE WHICH OCCURS OR EXISTS, OR IS ALLEGED TO HAVE
OCCURRED OR EXISTED, ON, ABOUT, IN, OVER, OR UNDER THE PROPERTY BECAUSE OF POC'S
OR ITS REPRESENTATIVE'S USE THEREOF OR PRESENCE THEREON, OR

 
(4)
THE RIGHTS OR OBLIGATIONS PROVIDED TO POC THROUGH THIS AGREEMENT.



12.2  SCOPE OF INDEMNIFICATION PROVISIONS.   IT IS SEADRIFT AND POC'S INTENT
THAT POC SHALL TO THE EXTENT OF POC'S SHARE OF THE NEGLIGENCE, FAULT AND/OR
STRICT LIABILITY, DEFEND, INDEMNIFY AND HOLD HARMLESS SEADRIFT AND EACH OF ITS
REPRESENTATIVES AGAINST ALL OF THE CONSEQUENCES OF 1) THE NEGLIGENCE, FAULT,
AND/OR STRICT LIABILITY OF SEADRIFT OR ITS REPRESENTATIVES OCCURRING JOINTLY,
CONCURRENTLY, AND/OR COMPARATIVELY WITH THE NEGLIGENCE, FAULT, AND/OR STRICT
LIABILITY OF POC AND/OR ANY OTHER PERSON THAT IS NOT SEADRIFT OR ANY OF ITS
REPRESENTATIVES OR 2) THE NEGLIGENCE, FAULT, AND/OR STRICT LIABILITY OF POC
AND/OR ANY OTHER PERSON THAT IS NOT SEADRIFT OR ANY OF ITS REPRESENTATIVES,
INCLUDING BUT NOT LIMITED TO JOINT, COMPARATIVE, AND/OR CONCURRENT NEGLIGENCE,
FAULT, AND/OR STRICT LIABILITY OF POC AND/OR ANY OTHER PERSON THAT IS NOT
SEADRIFT OR ANY OF ITS REPRESENTATIVES.


--------------------------------------------------------------------------------



12.3  LIMIT ON LIABILITY.   NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS REPRESENTATIVES HAVE ANY
LIABILITY HEREUNDER AND NEITHER PARTY MAY NOT MAKE ANY CLAIM HEREUNDER OR IN
RESPECT OF ANY INCIDENTAL, SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR
EXEMPLARY DAMAGES, INCLUDING WITHOUT LIMITATION, ANY LOSS OF REVENUES, PROFITS,
OR BUSINESS OR OTHER ECONOMIC LOSS ARISING OUT OF, OR IN CONNECTION WITH, THIS
AGREEMENT.


12.4  Insurance.   The Parties shall at their own expense, obtain insurance as
provided below with insurance carriers rated at least A- by A.M. Best, and
authorized to do business in the state or area in which the Pipeline Facilities
are located. Such shall be in force commencing on the Effective Date of this
Agreement and shall remain in force during the Term of this Agreement.
Permission is specifically granted each Party to self insure any portion of
these requirements provided a comprehensive program of self insurance is
utilized.



 
1.
Workers' Compensation Insurance and Employer's Liability Insurance including
occupational disease in accordance with the laws of the state(s) where the work
or services are to be performed. The Parties and all subcontractors of any tier
must be subscribers to statutory Workers' Compensation Insurance.




 
(a)
Workers' Compensation Insurance shall have the minimum limits as required by
statute for the state(s) where the work or services will be performed.




 
(b)
Employer's Liability Insurance shall have the following minimum limits:




 
(i)
Bodily Injury by accident - $1,000,000 each accident;




 
(ii)
Bodily Injury by disease - $1,000,000 each employee; and




 
(iii)
Bodily Injury by disease - $1,000,000 policy limit.


--------------------------------------------------------------------------------




 
2.
Commercial General Liability Insurance, including Contractual liability,
products, completed operations (completed operations coverage shall be extended
for a period of 3 years following final acceptance of the work or services), and
personal injury liability coverage, with limits of not less than $5,000,000 per
occurrence




 
3.
Automobile Liability Insurance, on each and every unit of automobile equipment,
whether owned, non-owned, hired, operated, or used by the Parties and/or its
Subcontractors of any tier in the performance of this Agreement or any Agreement
or purchase order to which this Agreement applies, covering injury, including
death, and property damage, in an amount not less than $1,000,000 per accident.




 
4.
Excess Liability or Umbrella insurance in excess of the limits and terms of the
underlying liability insurances described in the foregoing subsections 1, 2, and
3, with a minimum combined single limit for bodily injury and property damage of
$5,000,000 per occurrence,



The amounts of insurance required in the foregoing subsections 1, 2, and 3 and
this subsection 4 may be satisfied by each party purchasing coverage in the
amounts specified or by any combination thereof, so long as the total amount of
insurance meets the requirements specified above.



 
5.
At its sole cost and expense, POC shall maintain and keep in effect throughout
the Term of this Agreement, fire and extended coverage insurance upon the
Pipeline Facilities in the amount of their full replacement value. The proceeds
and other benefits of such insurance shall be payable to the insured and
Seadrift. It is understood that POC shall be responsible for obtaining or
maintaining adequate insurance coverage for the Product POC shall release and
hold harmless Seadrift from any claims, damages, loss, or liability arising as a
result of damage or destruction to the Product or other property of POC in the
event of a fire or other occurrence or any other condition now existing or
hereafter arising with respect to the Pipeline Facilities. POC shall obtain from
its insurance carriers a waiver of the right of subrogation against Seadrift for
any loss or damage by fire or any other cause within the scope of said insurance
policies.




 
6.
Additional Insurance Requirements - POC shall abide by the following additional
insurance requirements:




 
(a)
Add to Policies as Additional Insured: All insurance policies purchased and
maintained in compliance with Section 12.4.1 as well as any excess and/or
umbrella insurance policies, shall name Seadrift and Seadrift's parent and/or
Affiliates as additional insureds.


--------------------------------------------------------------------------------




 
(b)
Waiver of Subrogation: All insurance policies purchased and maintained in
compliance with Section 12.4.1 as well as any excess and/or umbrella insurance
policies, shall be endorsed to provide that underwriters and insurance companies
of POC shall not have any right of subrogation against Seadrift or Seadrift's
parent and/or Affiliates.




 
(c)
Primary Insurance: All insurance policies purchased and maintained in compliance
with Section 12.4.1 as well as any excess and/or umbrella insurance policies,
shall be endorsed to provide that the coverage provided by POC's insurance shall
always be primary coverage and non-contributing with respect to any insurance
carried by Seadrift or Seadrift's parent and/or Affiliates.




 
(d)
Notice of Cancellation: All insurance policies purchased and maintained in
compliance with Section 12.4.1 as well as any excess and/or umbrella insurance
policies, shall be endorsed to provide that 30 days' prior written notice shall
be given Seadrift or Seadrift's parent and/or Affiliates in the event of
cancellation or material change in the policies.




 
(e)
Liability Endorsement: All insurance policies purchased and maintained in
compliance with Section 12.4.1 as well as any excess and/or umbrella insurance
policies, shall be endorsed to provide coverage for liability assumed by POC
under all written agreements between the applicable Seadrift Afflliate(s) and
POC.




 
(f)
Waiver of Right of Recovery: POC and its Subcontractors of any tier at all times
shall waive any right of recovery against Seadrift or Seadrift's parent and/or
Affiliates for loss or damage covered by insurance policies of the types
purchased and maintained in compliance with Section 12.4.1 as well as any excess
and/or umbrella insurance policies, regardless of whether or not so maintained.




 
(g)
Certificates: POC shall furnish Seadrift or Seadrift's parent and/or Affiliates,
prior to the commencement of any work or services in connection with this
Agreement or any agreement or purchase order to which this Agreement applies,
with a certificate or certificates, or copy of the policy properly executed by
the insurance carrier, showing all the insurance described in Subsections
12.4.1, and, in the case of a certificate or certificates, including specific
reference to compliance with Subsections 12.4.6(a), (b), (c), (d), and (e) and
containing the following statement, "The General Liability and any excess and/or
umbrella liability insurance certified hereunder includes coverage for liability
assumed by the Insured under all written agreements between The DOW Chemical
Company and the insured.


--------------------------------------------------------------------------------



XIII. MANDATED PIPELINE ALTERATIONS


If alteration to the Pipeline Facilities, including but not limited to lowerings
or relocations, are mandated by any regulatory authority, easement, or other
event, then Seadrift shall be responsible for determining and making and bearing
the cost of such alterations. However, if the mandated alterations are a direct
result of transporting Product by POC, or if the alterations would not be
required of an idle pipeline, then Seadrift shall have the right to terminate
this Agreement with one hundred and twenty (120) days' prior written notice to
POC. If Seadrift notifies POC of its decision to terminate the Agreement for the
above reasons, then POC shall have the option to (i) agree to pay the cost of
such mandated alterations, and (ii) commence work to make such mandated
alterations within one hundred and twenty (120) days and therefore continue
under this Agreement.


--------------------------------------------------------------------------------



XIV. PIPELINE IMPROVEMENT, MODIFICATIONS, ADDITIONS


14.1  With the consent of Sea drift, which consent may not be unreasonably
withheld, POC may choose to make improvements, modifications, or additions to
the Pipeline Facilities which are reasonably necessary for the transportation of
Product.


14.2  POC shall be fully responsible for the cost of such improvements,
modifications, or additions and for ensuring that they meet all local, state,
and federal statutes and regulations and are in accordance with Seadrift's HS&EA
requirements.


14.3  All improvements, modifications, and additions to the Pipeline Facilities
shall become the property of Seadrift except those which POC can readily remove
without jeopardizing the integrity of the Pipeline Facilities and provided that
POC obtains Seadrift's expressed written consent prior to removing said
improvements, modifications and/or additions.


XV. DEFAULT


15.1  Each of the following shall be deemed a default by POC and a breach of
this Agreement:


A.    (i)    filing of a petition for adjudication as a bankrupt, or for
reorganization, or for an arrangement under any federal or state statute:


--------------------------------------------------------------------------------




 
(ii)
dissolution or liquidation of POC, without the transfer to and assumption by a
financially responsible third party of this Agreement;

 
(iii)
appointment of a permanent or temporary receiver or a permanent or temporary
trustee of all or substantially all the property of POC;

 
(iv)
taking possession of the property of POC by a governmental officer or agency
pursuant to statutory authority for dissolution, rehabilitation, reorganization,
or liquidation; or

 
(v)
making by POC of an assignment for the benefit of creditors.



If any event mentioned in this Section 15.1 A. shall occur, Seadrift may
thereupon or at any time thereafter elect to terminate this Agreement upon ten
(10) days' prior written notice to POC and this Agreement shall terminate on the
day in such notice specified with the same force and effect as if that date had
been fixed for the expiration of the Term of this Agreement.


B.    (i)    Default in the payment of the fees or any other amount herein
reserved or any part thereof for a period of ten (10) days after written notice
from Seadrift.


(ii)   Default in the performance or any other covenant or condition of this
Agreement on the part of POC to be performed for a period of thirty (30) days
after written notice from Seadrift specifying the nature of such default. For
purposes of this subdivision B (ii), no default on the part of POC in
performance of work required to be performed or acts to be done shall be deemed
to exist if, after receipt of the aforesaid notice from Seadrift, POC diligently
takes action to rectify the same and prosecutes such action to completion with
reasonable diligence, subject, however, to unavoidable delays.


--------------------------------------------------------------------------------



15.2  In case of any such default under Section 15.1 B and at any time
thereafter following the expiration of the respective grace periods
above-mentioned, Seadrift may terminate this Agreement as of a specified date by
giving POC written notice not less than thirty (30) days prior to the specified
date of termination and this Agreement shall expire on the date so specified as
if that date had been fixed as the expiration date of the Term of this
Agreement. However, a default under Section 15.1 B shall be deemed waived if
such default is made good before the date specified for termination in the
notice of termination.


15.3  The rights set forth in this Article 15 shall not be the exclusive remedy
of Seadrift but shall be cumulative and in addition to any other rights or
remedies permitted at law or equity.


XVI. FIRE AND CASUALTY


16.1  In the event of any damage to or destruction of the Pipeline Facilities by
fire or other casualty occurrences so that all or any portion is rendered
substantially unfit for its normal use and cannot be repaired within thirty (30)
days from the date of such occurrence, then POC's obligations hereunder, to the
extent affected by any such occurrence, shall be suspended until Sea drift
completes the repair and restoration of the affected portion of the Pipeline
Facilities to substantially the same condition as existed prior to such
occurrence using reasonable speed and dispatch. POC shall have the right to
review the plans and specifications, the identity of the contractor and
projected cost of such work, and to submit comments to Sea drift prior to the
commencement thereof; provided, however, that POC shall submit its comments
regarding such work to Seadrift within thirty (30) days after its receipt of the
applicable documents relating to the work. Seadrift shall make a good faith
effort to address the concerns raised by POC in its comments, but Seadrift shall
not be bound by such comments.


--------------------------------------------------------------------------------



16.2  In the event of any damage to or destruction of all or a portion of the
Pipeline Facilities by an occurrence other than fire or other casualty
occurrence as provided in Section 16.1, then Seadrift shall repair and restore
the affected portion of the Pipeline Facilities to substantially the same
condition as existed prior to such occurrence using reasonable speed and
dispatch and POC shall promptly reimburse Seadrift for the actual cost of such
work less the insurance proceeds payable under Section 12.5, if any; provided,
however, that prior to the commencement of such work, POC shall have the right
to review the plans and specifications, the identity of the contractor, and
projected costs therefore. POC shall be entitled to submit comments to Seadrift
regarding such work, provided that such comments are submitted within thirty
(30) days after its receipt of the applicable documents relating to the work.
Seadrift shall make a good faith effort to address the concerns raised by POC in
its comments, but Seadrift shall not be bound by such comments.


--------------------------------------------------------------------------------



16.3  POC understands that Seadrift may be required to remove all Product from
the affected portion of the Pipeline Facilities, by purging, flaring or
otherwise, and to remove or eliminate any nuisance or dangerous, harmful, or
unhealthful condition arising out of such fire or other occurrence. Seadrift
shall not be responsible to POC for Product so removed and POC shall promptly
reimburse Seadrift for the actual cost of such work less the insurance proceeds
payable under Section 12.5, if any.


XVII. CONDEMNATION


17.1  If due to any condemnation or taking by any public or quasi-public
authority or other party having the right of eminent domain, (i) any part of the
Pipeline Facilities is taken, or (ii) access to any material part of the
Pipeline Facilities is denied, then and in any of the aforesaid events, the Term
of this Agreement shall, at the option of Seadrift or POC, cease and become null
and void from the date when the party exercising the power of eminent domain
actually takes or interferes with the use of the Pipeline Facilities or denies
access thereto; provided, however, that in the event of any condemnation or
other taking of part of the right-of-way for the Pipeline Facilities, Seadrift
shall make reasonable, good faith efforts to acquire alternative right-of-way
segments so as to maintain this Agreement in effect, and to refrain from
exercising its termination option pursuant to this Section 17.1; and, provided
further, that POC's obligations hereunder, to the extent affected by such
condemnation or taking, shall be suspended until the use of the Pipeline
Facilities is restored by Seadrift. If Seadrift is unable to acquire alternative
right-of-way segments, then, prior to exercising its termination option
hereunder, Seadrift shall so notify POC and give POC a reasonable opportunity to
try to secure such alternative right-of-way segments on behalf of Seadrift, at
Seadrift's expense, or to obtain its own rights-of-way and to construct its own
pipeline, at its expense, to be connected to the Pipeline Facilities.


--------------------------------------------------------------------------------



17.2  In the event of any partial taking which does not cause a termination of
this Agreement pursuant to Section 17.1, then this Agreement shall remain in
full force and effect.


17.3  In no event shall POC have or make any claim against Seadrift for damages
or awards with respect to such condemnation or taking as provided in Sections
17.1 or 17.2. After any condemnation or other taking as specified in Sections
17.1 or 17.2, which does not result in a termination of this Agreement, Seadrift
shall, at its sole cost and expense, to the extent permitted by applicable law
and as the same may be practicable due to the configuration of the Pipeline
Facilities, make such repairs and alterations in order to restore the remainder
of the Pipeline Facilities to the same condition as existed prior to the
condemnation or taking.


--------------------------------------------------------------------------------



XVIII. NOTICES


Any notices or communications required or permitted hereunder shall be deemed
sufficiently given if delivered in person or sent by telecopy or overnight
delivery by the United States Postal Service, certified mail, postage prepaid,
return receipt requested, to the respective parties at the following addresses:


If to Seadrift:


400 West Sam Houston Pkwy South
P.O. Box 3387
Houston, TX 77253
Phone 713-978-3470
Fax 713-978-3670
E-mail wilsontw@dow.com


If to POC:


Penn Octane Corporation
Two Memorial Plaza
820 Gessner, Ste. 1285
Houston, TX 77024
Attn: President
Phone: 713-467-8235
Fax : 713-467-8258


The date of delivery in person or by mail receipt as evidenced by the stamped
postal receipt shall be deemed to be the date on which any such notice is given.
Either party may change the persons or addresses to which notice or other
communications are to be sent by giving written notice of any such changes in
the manner provided herein for giving notice.


--------------------------------------------------------------------------------



XIX. COVENANT AGAINST LIENS


POC shall not encumber, or suffer or permit to be encumbered, the Pipeline
Facilities or the leasehold estate created hereby by any lien, charge or
encumbrance, and POC shall have no authority or right to mortgage or hypothecate
this Agreement, the leasehold estate created hereby, or the Pipeline Facilities
in any way whatsoever. The violation of this Article 19 shall be considered a
breach of this Agreement. Within ten (10) days after notice thereof, POC shall
satisfy or otherwise cause to be removed of record any mechanic's, material
men's, or other lien or encumbrance filed against the Pipeline Facilities
arising out of its occupancy or use thereof.


XX. CONDITION OF PIPELINE FACILITIES


20.1  POC has inspected the Pipeline Facilities and accepts the same "as is",
without any reliance upon any representation, warranty, or guarantee, either
express or implied, by Seadrift, its employees, or agents.


20.2  POC has inspected the Pipeline Facilities with respect to the safe and
proper transportation of the Product and is satisfied that the Pipeline
Facilities are in good and sufficient condition and state of repair for such
purposes.


--------------------------------------------------------------------------------



20.3  Except as otherwise specifically set forth herein, SEADRIFT MAKES NO
REPRESENTATIONS, WARRANTIES, OR GUARANTEES, EITHER EXPRESS OR IMPLIED, AS TO THE
PIPELINE FACILITIES, NO WARRANTY OR GUARANTEE SHALL BE IMPLIED OR OTHERWISE
CREATED UNDER THE UNIFORM COMMERCIAL CODE (OTHER THAN THE WARRANTY OF TITLE AS
PROVIDED UNDER THE UNIFORM COMMERCIAL CODE) OR OTHERWISE AS TO THE PIPELINE
FACILITIES, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OR MERCHANTABILITY OR
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.


XXI. TENANT'S CERTIFICATE


POC shall, at any time and from time to time, within ten (10) days after
Seadrift's written request, execute, acknowledge, and deliver to Seadrift a
written instrument in recordable form certifying that this Agreement is in full
force and effect, and if modified, stating the modification and the dates to
which the fees and other charges have been paid in advance, if any, and stating
whether or not to the best knowledge of POC, Seadrift is in default in the
performance of any covenant, agreement, or condition contained in this Agreement
and, if so, specifying each such default of which POC may have knowledge. POC
shall be entitled to receive a similar certificate from Seadrift according to
the provisions of this Section 21, mutates mutandis.


--------------------------------------------------------------------------------



XXII. FORCE MAJEURE


Except for the obligations of POC to pay fees and other charges as provided in
this Agreement, the period of time during which Seadrift or POC is prevented
from performing any act required to be performed under this Agreement, by
reasons of fire, flood, hurricane, strikes, lock-outs, or other industrial
disturbances, explosions, civil commotion, acts of God or the public enemy,
government prohibitions or preemptions, embargoes, inability to obtain material
or labor, the act or default of the other party, as the case may be, and which
event makes performance hereunder commercially impracticable, shall be added to
the time for performance of such act.


XXIII. QUIET ENJOYMENT


If and so long as POC shall pay the fees reserved hereunder and shall perform
and observe all the terms, covenants, and conditions on the part of POC to be
performed and observed, Seadrift covenants that POC shall lawfully and quietly
hold, use, operate, and enjoy the Pipeline Facilities, subject, however, to the
provisions of this Agreement and the Underlying Agreements.


XXIV. WAIVER


No consent or waiver, express, or implied, by Seadrift to or of any breach or
default in the performance by POC of POC's obligations hereunder shall be deemed
or construed to be a consent or a waiver of any other breach or default in the
performance by POC of the same or any other obligations of POC hereunder Failure
on the part of Seadrift to complain of any act or failure to act of POC or to
declare POC in default, regardless of how long such act or failure continues,
shall not constitute a waiver by Seadrift of its rights hereunder.


--------------------------------------------------------------------------------



XXV. COMPLIANCE WITH UNDERLYING AGREEMENTS


Except as otherwise specifically set forth in Section 9.1, POC shall comply
fully with all terms, covenants, conditions, and provisions of the Underlying
Agreements and shall not cause or permit any default thereunder or violation
thereof. POC shall indemnify and hold harmless Seadrift from any breach or
violation of this Article 25 in accordance with Section 12.1.


XXVI. BROKERAGE FEES


Seadrift and POC acknowledge that no finder or real estate broker or agent or
other party is entitled to any brokerage fee, commission, or other compensation
on account of this Agreement or any transaction contemplated hereunder. POC
shall indemnify and hold harmless Seadrift from all claims, damages, loss, or
liability of Seadrift for any brokerage fee, commission, or other compensation
owing to any party claiming to represent POC hereunder. Seadrift shall indemnify
and hold harmless POC from all claims, damages, loss or liability of POC for any
brokerage fee, commission or other compensation owing to any party claiming to
represent Seadrift hereunder.


--------------------------------------------------------------------------------



XXVII. INSPECTION BY LANDLORD


During normal business hours and upon reasonable prior notice, and at any time
in the event of emergency, POC shall permit the authorized representatives of
Seadrift to inspect the Pipeline Facilities. Any exercise of said inspection
rights shall not be in derogation of any Operation or other obligations of POC
or impose on Seadrift the obligation to perform any remedial or other
activities.


XXVIII. CAPTIONS


The captions of the sections of this Agreement are for the convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement.


XXIX. GOVERNING LAW


The validity, interpretation, and performance of this Agreement shall be
governed according to the laws of the State of Texas applicable to agreements
made and to be performed entirely by the state.


XXX. ENTIRE AGREEMENT


30.1  This Agreement contains all the promises, agreements, conditions, and
understandings between Seadrift and POC with respect to the Pipeline Facilities,
and there are no promises, agreements, conditions, or understandings, either
written or oral, between them as to such matters other than as set forth herein.
No amendment, modification, or addition to this Agreement shall be effective
unless it is contained in a written agreement executed by authorized
representatives of both parties.


--------------------------------------------------------------------------------



30.2  The covenants, conditions, and agreements contained in this Agreement
shall bind and inure to the benefits of the parties hereto and their respective
successors and permitted assigns.


30.3  This Agreement may not be assigned by POC without the prior written
consent of Seadrift, which consent shall not be unreasonably withheld. Any
purported assignment without such approval shall be null and void. Seadrift may
assign this Agreement to any entity that accedes to Seadrift's ownership
interest in the Pipeline Facilities upon notice to POC.


IN WITNESS THEREOF, the parties have caused this Pipeline Lease Agreement to be
executed by their duly authorized officers as of the day and year first above
written.




SEADRIFT PIPELINE CORPORATION
 
PENN OCTANE CORPORATION
                 
/s/ Charles Handly
By:
/s/ Kevin C. Weyer
 
By:
Charles Handly
Title:
President
 
Title:
President

 
 

--------------------------------------------------------------------------------